DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8, 10-17, 19-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TSENG ( US 20220174774 A1)  in view of LEE (US 20160183241 A1).
Regarding claim 1, TSENG discloses:
A method of wireless communication performed by a first user equipment (UE) ( Fig 6, [0106], UE communicating with RAN (gNB) ), comprising: 
receiving a configuration for buffer status reporting associated with a sidelink between the first UE and a second UE and a link between the first UE and a base station ( Fig 7, [0106]-[0107], UE may receive an SL-SR/SL-BSR/SL-PHR configuration through the Uu interface from base station, Fig 14, [0199]-[0201], SL-BSR configuration is associated with an SL resource, an UL resource); 
generating a buffer status report (BSR) based at least in part on the configuration ( Fig 7, [0108], UE may provide an SL-SR/SL-BSR/SL-PHR report to the serving cell through the Uu interface), 
transmitting the BSR to the base station ( Fig 7, [0107], UE may transmit SL-SR/SL-BSR/SL-PHR report(s) to RAN through the Uu interface based on the received SL-SR/SL-BSR/SL-PHR configurations).
TSENG does not explicitly disclose:
wherein the BSR includes buffer reporting information for one or more logical channels on the sidelink between the first UE and the second UE and buffer reporting information for one or more logical channels on the link between the first UE and the base station.
However, the teaching of wherein the BSR includes buffer reporting information for one or more logical channels on the sidelink between the first UE and the second UE and buffer reporting information for one or more logical channels on the link between the first UE and the base station is well known in the art as evidenced by LEE.
LEE discloses:
wherein the BSR includes buffer reporting information for one or more logical channels on the sidelink between the first UE and the second UE and buffer reporting information for one or more logical channels on the link between the first UE and the base station ( Fig 9-10, [0250]-[0251], [0275]-[0276], [0283],   the BSR may include buffer status information associated with a logical channel for the communication with a BS and a logical channel for inter-UE direct communication, including a logical channel identity index value for D2D communication, and a logical channel identifier (Logical Channel Identity) index value for the communication with a BS).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of LEE as mentioned above as a modification to TSENG , such that the combination would allow to use a logical channel identifier (Logical Channel Identity) index value  in BSR, in order to distinguish logical channel  for inter-UE direct communication from logical channel for the communication with a BS, and  allocate a radio resource for the inter-UE direct communication based on the received BSR accordingly.
Regarding claim 2,  TSENG as modified by LEE discloses  all the features with respect to parent claim 1 as outlined above.
wherein the configuration is received via radio resource control signaling ( TSENG, [0106], RAN may deliver the SL-SR/SL-BSR/SL-PHR configurations by dedicated control signaling e.g., RRC signaling).
Regarding claim 3,  TSENG as modified by LEE discloses  all the features with respect to parent claim 1 as outlined above.
wherein the BSR is transmitted in a medium access control control element (MAC-CE) ( LEE, Fig 2, [0155]-[0156], BSR MAC control element).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 4,  TSENG as modified by LEE discloses  all the features with respect to parent claim 1 as outlined above.
wherein the BSR includes information indicating an entry of the BSR that includes the buffer reporting information for the one or more logical channels on the sidelink ( LEE, Fig 9-10, [0275]-[0276], BSR may include a logical channel identity index value (or a D2D connection index value) for inter-UE direct communication, which is distinguished from a logical channel identifier (Logical Channel Identity) index value for the communication with a BS).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 5,  TSENG as modified by LEE discloses  all the features with respect to parent claim 1 as outlined above.
wherein the configuration includes information indicating one or more logical channel indices to be used for providing buffer reporting information for logical channels on the sidelink only ( LEE, Fig 9-10, [0275]-[0276], BSR may include a logical channel identity index value (or a D2D connection index value) for inter-UE direct communication, which is distinguished from a logical channel identifier (Logical Channel Identity) index value for the communication with a BS).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 6,  TSENG as modified by LEE discloses  all the features with respect to parent claim 5 as outlined above.
wherein the BSR includes information indicating the one or more logical channel indices in association with providing the buffer reporting information for the one or more logical channels on the sidelink ( ( LEE, Fig 9-10, [0275]-[0276], BSR may include a logical channel identity index value (or a D2D connection index value) for inter-UE direct communication, which is distinguished from a logical channel identifier (Logical Channel Identity) index value for the communication with a BS).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 7,  TSENG as modified by LEE discloses  all the features with respect to parent claim 1 as outlined above.
wherein the configuration includes information indicating a logical channel group to be used for providing buffer reporting information for logical channels on the sidelink only ( LEE, Fig 2, Fig 12, [0155]-[0156], BSR is formed of an LCG ID).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 8,  TSENG as modified by LEE discloses  all the features with respect to parent claim 7 as outlined above.
wherein the BSR includes information indicating the logical channel group in association with providing the buffer reporting information for the one or more logical channels on the sidelink ( LEE, Fig 12, [0246]-[0252], BSR with LCG with LCHs).
the combination is obvious for the same reasons applied to the claim 1.

Claims 10-17 are the method claims corresponding to method  claims 1-8  respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-8 respectively, above. 
Claims 19-23, and 24 are the apparatus claims corresponding to method  claims 1-5, and 7  respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-5, and 7 respectively, above. 
Claims 25-29, and 30 are the apparatus claims corresponding to method  claims 10-14, and 16 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 10-14, and 16 respectively, above. 

Claims 9, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TSENG ( US 20220174774 A1)  in view of LEE (US 20160183241 A1) and XU ( US 20200029353 A1).
TSENG as modified by LEE discloses all the features with respect to parent claims 1, and 10 as outlined above.
TSENG as modified by LEE does not explicitly disclose:
wherein either the first UE or the second UE is a relay UE.
However, XU further discloses:
wherein either the first UE or the second UE is a relay UE ( Fig 3, [0123]-[0129], BSR with relay UE).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of XU as mentioned above as a modification to TSENG (modified by LEE), such that the combination would allow to use relay UE, in order to report BSR for remote UE to the base station, and avoid a problem that power consumption is increased because the remote UE directly reports the resource request information of the remote UE to the base station.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461